DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II, claims 11-20, in the reply filed on 05/17/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

Priority
	Acknowledge is made for priority claiming from US provisional application 62/681184, filed on 06/06/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramin et al. (US6203806) in view of Viala et al. (US20160213596), Zhou (CN105998544) and Frias et al. (EP3173356).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Ramin et al.  teaches Cosmetic varnish composition. At least one Solvent, at least one nitrocellulose, at least one plasticizer, at least one resin, at least one otherwise unstable compound, preferably chosen from amino- and amido-functional compounds, and at least one stabilizer chosen from N-chlorosuccinimide and boric
acid. The Stabilizer is present in an amount effective to Stabilize the at least one otherwise unstable compound. The composition is used for making nail varnish, make-up, or treatment varnish which is highly stable over time (abstract). Other active Substances intended for treatment of the nails, especially in the case of children, may also be susceptible to breakdown. A representative compound is N-2-(2,6-dimethylphenyl)amino)-2-oxoethyl-N,Ndiethylbenzene-methanaminium benzoate, or BITREXOR, which is known as an agent for treating onychophagy, due
to its very bitter taste. In the cosmetic varnish compositions according to the
present invention, the nitrocellulose is generally present in a film-forming amount. Preferably, that amount represents from 5 to 20% by weight relative to the total weight of the cosmetic varnish composition and more preferably from 10 to 16% by weight relative to the total weight of the cosmetic Varnish composition. According to the invention, the Solvent System of the Varnish composition, i.e., the at least one Solvent, represents from 55 to 90% by weight relative to the total weight of the varnish composition. This Solvent System comprises a mixture of various Volatile organic Solvents, preferably designed to provide relatively short drying times. Preferred Solvents are methyl acetate, ethyl acetate, iso propyl acetate, butyl acetate, amyl acetate, 2-methoxyethyl acetate, acetone, methyl ethyl ketone and methyl isobutyl
ketone. The solvent system can additionally include volatile Solvents Such as ethanol, n-propanol, isopropanol, n-butanol or mixtures thereof (column 1, line 28-60; column 2, line 30-50). In example 2, the mixture of ethyl acetate and butyl acetate together with isopropanol is used as solvent (column 3, line 25-35). 
Viala et al.  teaches a nail varnish composition (abstract). It is also an advantage of the composition according to the invention that fingernail care additives can be incorporated. Of suitability are, for example, vitamins B5, E and C and derivatives thereof, and also dimethyloxobenzodioxasilanes, calcium chloride, calcium pantothenate, panthenol, proteins, ceramides, myrrh, plant extracts, amino acid oils, such as, for example, cysteine and salts and derivatives thereof, cysteine, glutathione, biotin, urea and dimethylurea, alpha-hydroxy acids, such as citric acid and ascorbic acid, UV protectants, such as benzophenone-1, benzophenone-3, benzyl salicylate, etocrylene, drometrizole, butyl methoxydibenzoylmethane, and hardening additives such as formaldehyde and hydrolysates formed from chitin and/or keratin. Antimycotic additives are also possible ([0104]).
Zhou teaches a bitter aversive agent and a preparation method thereof. The aversive agent can consist of a bitter substance carrier, a bitter substance and additives. According to the bitter aversive agent and the preparation method thereof provided by the invention, a fresh aloe original fluid is taken as the bitter substance carrier and is matched with a small quantity of chondroitin, and the bitter substance, assisted by two materials, namely the aloe and the chondroitin, can easily permeate into fingernails and subcutaneous tissues; and after 5min of washing a hand coated with the bitter aversive agent, bitterness is still quite strong. The aversive agent is convenient to coat; the aversive agent is applicable to both the fingernails and skin, and the aversive agent is washing-resistant, wear-resistant, free from preservatives and free from toxic and harmful materials; such allergic substances as calcium oxalate, rheum emodin and the like in aloe leaves are effectively eliminated in a process of preparing the bitter substance carrier, so that the bitter aversive agent is quite suitable for young people and children. The aloe ingredient and the chondroitin are also conducive to the repair of collagen tissues in nail beds and the skin, so as to promote the growth of the nail beds and the repair of the hand skin (abstract). The embodiment of the present invention 1 provides a kind of bitterness aversive agent, and this aversive agent includes the former of following weight portion Material: Bitter substance carrier 490～510 parts, bitter substance 0.042～0.046 part and additive 4.5～5.5 part; Wherein, described bitter substance carrier is aloe stoste, described bitter substance be denatonium benzoate with the saturated solution that water is in harmonious proportion according to 1: 1000 ratio, described additive include sodium hydroxide solution, chrondroitin,Carbomer and Flos Matricariae chamomillae hydrosol. In actual applications, described additive includes chrondroitin 1.4～1.6Part. The denatonium benzoate that the application selects and water are mesh according to the saturated solution that 1: 1000 ratio is in harmonious proportion. The most bitter material of front the known world, consumption the most just can reach the bitterness intensity of needs. And long-term medical treatment is real In trampling, the saturated solution that discovery denatonium benzoate and water are in harmonious proportion according to 1: 1000 this example on the contrary than with Plant bitters is safer because denatonium benzoate and water according to 1: 1000 this example be inharmonious proportion saturated molten Liquid consumption is few, and toxicity is negligible. The bitterness aversive agent that the application provides can be according to patient not the same year Age, able to endure hardships difference of ability, be provided with two kinds of bitter concentration, standard edition (denatonium benzoate and water according to the saturated solution content that 1: 1000 ratio is in harmonious proportion: 0.0028%) and extremely bitter version (denatonium benzoate and the saturated solution content that water is in harmonious proportion according to 1: 1000 this example: 0.0032%), to adapt to the demand of different patient. Bitter substance in same kind of products at abroad is also bitter. It is understood, however, that in being actually used in, also Denatonium benzoate can be adjusted according to the able to endure hardships degree of different user to be in harmonious proportion according to 1: 1000 ratio with water. The content of saturated solution, the application does not do concrete restriction ([0033]).
	Frias et al. teaches package kit for a tint, the kit comprising at least a first, a second and a third container, and a method for dyeing a substrate using the package kit of the invention (abstract). The present invention relates to a package kit for a hair dye comprising:
- a first container with a first opening containing a first composition
- a second container with a first opening and a second opening containing a second composition,
- the first and second container having means to be coupled with each other and forming a connection with fluid communication through the first openings of the first and second container, characterized in that
- one of the first composition and the second composition comprises an a tint and one of the first composition and the second composition comprises a developer so that the first and second composition form a dye upon mixing,
- the container comprising the tint has an oxygen transmission rate of 30 cm3*mm/(m2*d*MPa) or lower or a water vapor transmission rate of 7 g/mm/(m2*d) or lower, or both,
- the first and the second container comprise means to reversibly couple the first and the second containers such that the first openings are in fluid connection
- the opening or the openings of the container enclosing the tint are sealed with a first seal only in case of the first container enclosing the tint or with a first and a second seal in case of the second container enclosing the tint. ([0008]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Ramin et al.   is that Ramin et al.    do not expressly teach citric acid; second composition comprising denatonium benzoate and ethyl acetate in the second container; package. This deficiency in Ramin et al.  is cured by the teachings of Viala et al., Zhou and Frias et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ramin et al., as suggested by Viala et al., Zhou and Frias et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include citric acid because citric acid is a suitable nail care ingredient. MPEP 2144.07. Under guidance from Viala et al. teaching citric acid as nail care additive, it is obvious to include citric acid in the nail composition and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have second composition comprising denatonium benzoate and ethyl acetate because this can easily adjust the concentration of denatonium benzoate. Under guidance from Zhou teaching two different concentration of denatonium benzoate for adapting to the demand of different patient, therefore, it is obvious for one of ordinary skill in the art to have second composition comprising denatonium benzoate and ethyl acetate and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have the nail composition in the first container and second composition comprising denatonium benzoate in the second container of package kits of Frias et al. because this package kits comprising first and second container is suitable for mixing the second composition comprising denatonium benzoate into first nail composition to adjust the concentration of denatonium benzoate, therefore, it is obvious for one of ordinary skill in the art to have the nail composition in the first container and second composition comprising denatonium benzoate in the second container of package kits of Frias et al. and produce instant claimed invention with reasonable expectation of success.
Regarding claim 11, prior arts teach a nail composition comprising BITREXOR (denatonium benzoate), nitrocellulose 5 to 20%, butyl acetate, ethyl acetate, isopropyl alcohol , n-butyl alcohol and citric acid in the first container; denatonium benzoate and ethyl acetate in the second container; a package kit include said first and second container.
Regarding claims 13-17 and 20, the percentage of each ingredient is adjustable an done of ordinary skill in the art would have been motivated to optimize the percentage of each ingredients and obtain the claimed range of each ingredients through routing experimentation, especially in the absence of showing criticality of the claimed range. MPEP 2144.05.
Regarding claim 18, Frias et al. teaches the first and second container having means to be coupled with each other and forming a connection with fluid communication through the first openings of the first and second container, this raeds on the limitation of “a dropper configured to draw at least a drop from the second container, the dropper enclosed in the package along with the first and the second containers”.
Regarding claim 19, since this package if for nail varnish, it is convenient to have a brush applicator for applying nail varnish coating, thus, it is obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim except claim 12 is allowed, and claim 12 is allowable if rewritten as independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613